Citation Nr: 0820089	
Decision Date: 06/19/08    Archive Date: 06/25/08

DOCKET NO.  06-18 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entailment to service connection for an acquired psychiatric 
disorder.  


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The appellant had service in the Maine Air National Guard 
from December 1975 to May 1979, including periods of active 
duty for training from January to April and July to September 
1976.  

This matter comes before the Board of s' Appeals (Board) on 
appeal from a November 2005 rating determination of the  
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine.  

The appeal is REMANDED to Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if further 
action is required.


REMAND

The service medical records reveal that no psychiatric 
disability was noted at the time of an August 1975 enlistment 
examination, or December 1975 report of medical history.  

On February 10, 1976, the appellant was seen with somatic 
complaints of an upset stomach.  It was noted that he had 
been to the Mental Health Clinic on February 3, and was told 
that he was anxious but motivated.  It was the examiner's 
impression that the appellant had for an acute situational 
reaction. 

On February 11, 1976, the appellant was again seen with 
complaints of an upset stomach/nervous stomach.  He stated 
that he was worried.  He had been to mental health and been 
told that he had anxiety.  An assessment of anxiety was made 
at that time.  He was given Valium.  On a document entitled 
clinical cover sheet, dated February 11, 1976, a diagnosis of 
situational reaction was rendered.  

On October 3, 1976, the appellant was noted to have a long 
history of stomach ailment, which had been previously 
diagnosed as a nervous stomach.  He stated that it had been 
bothering him more frequently.  

The appellant was again seen on September 10, 1977, with 
complaints of a stomach ailment.  He was noted to have had an 
incident with a lieutenant, which upset him.  An assessment 
of anxiety was made.  He noted that he desired a transfer.  

In his March 2006 VA examination report, the examiner 
indicated that a situational reaction was diagnosed on only 
one occasion.  He was not convinced, nor did he find that 
there was any documentation to substantiate that there was 
ongoing anxiety or depressive disorder during service.  It 
does not appear that the examiner noted the diagnosis of 
anxiety at the time of the September 10, 1977, visit.  

The examiner further stated that the first indication of 
depression was not until 1983, when the appellant was 
referred to a private physician following a back injury.  The 
examiner noted that based upon the report of no depression or 
excessive worry in the January 1978 report of medical 
history, the situational reaction reported in service was 
just that, a situational reaction, and did not cause the 
currently diagnosed major depression, or narcissistic and 
schizoid personality traits.  

Subsequent to the March 2006 VA examination, the appellant 
forwarded the report of a June 1978 hospitalization for 
epigastric tenderness and hematemesis.  At the time of the 
hospitalization, the appellant described himself as a high 
stung, very intense person.  The diagnoses included anxiety.  
Although the March 2006 VA examiner made reference to GI 
bleeds in 1978 based upon a history provided by the 
appellant, the June 1978 diagnosis of anxiety was not 
considered.  

Based upon the additional diagnosis of anxiety in the 
appellant's service medical records, in addition to the 
previously noted situational reaction diagnosis, and the 
newly added June 1978 treatment record containing a diagnosis 
of anxiety, which was not available for review at the time of 
the March 2006 VA examniantion, that demonstrates a diagnosis 
of anxiety in close proximity to service as opposed to the 
examiner noting the first diagnosis subsequent to service did 
not occur until 1983, additional development is warranted on 
the etiology of any currently diagnosed psychiatric disorder.  

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction 
(AOJ) should return the claims folder to 
the examiner who performed the March 2006 
VA examination.  Following a review of 
the claims folder, including the history 
discussed above, the examiner should 
indicate whether his previous opinion is 
changed by the additional finding of 
anxiety in September 1977 and the 
diagnosis of anxiety at the time of the 
June 1978 hospitalization.  

If the March 2006 VA examiner is not 
available, another qualified mental 
health professional should review the 
claims folder, including the history 
outlined above, and provide an opinion as 
to whether it is at least as likely as 
not (50 percent probability or more) that 
any current psychiatric disability had 
its onset during the periods of active 
duty for training or is otherwise related 
to a disease or injury during those 
periods.  A rationale should be provided.

2.  If the claim remains denied, the AOJ 
should issue a supplemental statement of 
the case.  The case should then be 
returned to the Board, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for s Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of s' Appeals is appealable to the United States Court 
of Appeals for s Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2007).

